Citation Nr: 1439258	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  06-20 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

Entitlement to an increased rating for chronic mechanical low back condition, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel






INTRODUCTION

The Veteran served on active duty from February 1986 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record reflects that additional VA treatment records were associated with the claims file following the issuance of the most recent Supplemental Statement of the Case.  However, review of these records shows that the documents relevant to the issue on appeal are cumulative and/or redundant of evidence already of record.  Accordingly, appellate adjudication may proceed.

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran reported at the December 2010 VA examination that he was currently employed full-time as a supervisor, and has not alleged unemployability.  Thus, consideration of whether a TDIU rating is warranted is not required.


FINDING OF FACT

1.  Prior to April 26, 2006, the Veteran's chronic mechanical low back condition was manifested by flexion limited to no less than 40 degrees and functional loss not demonstrated to exist beyond that contemplated by the currently assigned rating.

2.  From April 26, 2006, to March 22, 2007, the Veteran's chronic mechanical low back condition was manifested by flexion limited to 30 degrees and functional loss not demonstrated to exist beyond that contemplated by the currently assigned rating.

3.  Beginning March 23, 2007, the Veteran's chronic mechanical low back condition was manifested by flexion limited to no less than 45 degrees, intervertebral disc syndrome with no incapacitating episodes, and functional loss not demonstrated to exist beyond that contemplated by the currently assigned rating.

4.  The evidence establishes the existence of mild, but no greater, radiculopathy of each lower extremity that is related to the Veteran's service-connected chronic mechanical low back condition.


CONCLUSIONS OF LAW

1.  Prior to April 26, 2006, the criteria for a rating in excess of 20 percent for a chronic mechanical low back condition have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

2.  From April 26, 2006, to March 22, 2007, the criteria for a 40 percent rating for a chronic mechanical low back condition, but no greater, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

3.  Beginning March 23, 2007, the criteria for a rating in excess of 20 percent for a chronic mechanical low back condition have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

4.  The criteria for separate 10 percent ratings for right lower extremity radiculopathy and left lower extremity radiculopathy as related to chronic mechanical low back condition are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A February 2004 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this letter did not notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the disability, as the Veteran did in December 2004, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The March 2007 fee-based and December 2010 VA examinations were adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c) (4).  The examinations are adequate because the Veteran's symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Review of the record does not indicate that additional evidence pertinent to the issue adjudicated in this decision is available, but not associated with the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication VA did not provide sufficient notice or assistance, such that it reasonably affects the outcome of the case, the Board finds that any such lack of sufficient notice is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Service connection for a chronic mechanical low back condition was granted in an August 2004 rating decision, and an initial noncompensable (0 percent) rating assigned, effective the date of the Veteran's December 2003 claim, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In March 2006, the RO determined that a 20 percent rating was warranted, also effective the date of the Veteran's December 2003 claim.  

Diagnostic Code 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  This provides that where forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis a 20 percent rating is warranted.  38 C.F.R. § 4.71a, General Rating Formula.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record supports the assignment of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Prior to April 26, 2006, and beginning March 23, 2007, the evidence does not support greater than a 20 percent rating for the Veteran's low back disability based on the General Rating Formula.  Flexion was noted to be to 40 degrees at a February 2005 private visit, to 60 degrees at the March 23, 2007 fee-based examination, to 45 degrees at the December 2010 VA examination, and to 50 degrees at a January 2011 VA outpatient visit.  However, a April 26, 2006 private physical therapy record found that flexion was limited to 30 degrees, which satisfies the requirement for a 40 percent rating.  Accordingly, the Board finds that under the General Rating Formula, a 20 percent rating is warranted prior to April 26, 2006, and beginning March 23, 2007, but that a 40 percent rating is warranted from April 26, 2006, to March 22, 2007.  To the extent that higher ratings required the presence of favorable or unfavorable ankylosis, ankylosis was specifically noted as not being present at the March 2007 fee-based examination and the December 2010 VA examination.

The evidence of record also supports the assignment of separate ratings for radiculopathy of each lower extremity.  The Veteran reported low back pain radiating to his left lower extremity at a September 2004 private visit, and to his right lower extremity at a December 2004 private visit.  Although a January 2005 nerve conduction study was normal, a May 2006 private treatment record noted bilateral lower extremity radiculopathy, as did the March 2007 fee-based examination report, a March 2008 VA record, and the December 2010 VA examination report.  However, the evidence does not establish that this radiculopathy is more than mild in severity.  The pain radiation was described by the Veteran as reaching into his buttocks or the backs of his thighs, not into his lower legs or feet.  The March 2007 fee-based examiner found that the dysfunction was sensory only, and the Veteran denied numbness and tingling in his extremities at that time as well as at a March 2008 VA outpatient visit.  Accordingly, the Board finds that 10 percent ratings for each lower extremity radiculopathy, but no higher, are warranted.

However, the evidence of record does not support a separate rating for associated neurological abnormalities other than bilateral lower extremity radiculopathy.  No bladder, bowel, or erectile dysfunction as related to the Veteran's chronic mechanical low back condition is established by the record.  The Veteran specifically denied experiencing bladder or bowel dysfunction at September 2004 and December 2004 private visits, a March 2008 VA visit, the March 2007 fee-based examination, and the December 2010 VA examination.  Similarly, he specifically denied experiencing erectile dysfunction at a September 2004 private visit, the March 2007 fee-based examination, and the December 2010 VA examination.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592. 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40  and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Here, the evidence does not establish a degree of functional loss not already contemplated by the currently assigned staged ratings.  On each occasion where the Veteran's limitation of motion was tested, at no time was it determined that the range of motion was additionally limited by pain or other functional loss factors.  Further, the record generally establishes painful motion of the lumbar spine beginning with a September 2004 private treatment record, but notes that the Veteran reported being able to function with the assistance of medication.  He did not use assistive devices, and flare-ups were limited to one every month or two months.  The functional impairment described by the March 2007 fee-based examiner, noted as difficulty with prolonged standing, walking, and sitting resulting from pain and stiffness, does not suggest a higher degree of disability than that contemplated by the assigned staged rating.  Finally, to the extent that the motor examination testing at the December 2010 VA examination showed reduced left ankle dorsiflexion and plantar flexion, it is noted that this appears to be attributed to the Veteran's service-connected left ankle disability.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has assigned 10 percent ratings for each lower extremity radiculopathy.  It has also continued the 20 percent rating assigned under the General Rating Formula prior to April 26, 2006, assigned a 40 percent rating under the General Rating Formula from April 26, 2006 to March 22, 2007, and continued the 20 percent rating beginning March 23, 2007.  38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Notwithstanding the diagnosis of intervertebral disc syndrome made by the March 2007 fee-based examiner, the Veteran has not asserted, and the record does not reflect, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his lumbar spine disability.  Indeed, the March 2007 fee-based examiner and the December 2010 VA examiner each specifically indicated that there had been no episodes.  Therefore, higher ratings are not warranted under the Formula for Rating Intervertebral Disc Syndrome.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the assigned schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's low back disability.  No manifestations exist that are not contemplated by the rating criteria.  The Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

Finally, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Prior to April 26, 2006, a rating greater than 20 percent for a chronic mechanical low back condition is denied.

Subject to the applicable regulations concerning the payment of monetary benefits, from April 26, 2006, to March 22, 2007, a 40 percent rating, but no greater, for a chronic mechanical low back condition is granted.

Beginning March 23, 2007, a rating greater than 20 percent for a chronic mechanical low back condition is denied.

Subject to the applicable regulations concerning the payment of monetary benefits, a separate 10 percent rating for left lower extremity radiculopathy is granted.  

Subject to the applicable regulations concerning the payment of monetary benefits, a separate 10 percent rating for right lower extremity radiculopathy is granted.  


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


